 
 
I 
111th CONGRESS
2d Session
H. R. 6117 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2010 
Mr. McDermott (for himself, Mr. Blumenauer, Mr. Pomeroy, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the limitation on the issuance of new clean renewable energy bonds and to terminate eligibility of governmental bodies to issue such bonds, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Clean Renewable Energy Investment Act of 2010. 
2.New clean energy renewable bonds 
(a)Repeal of limitation on amount of bonds designatedSection 54C of the Internal Revenue Code of 1986 is amended by striking subsection (c). 
(b)TerminationSubsection (a) of section 54C of such Code is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3), and by adding at the end the following new paragraph: 
 
(4)such bond is issued before January 1, 2014.. 
(c)Rules relating to expenditures 
(1)In generalParagraph (1) of section 54C(a) of such Code is amended by inserting and meet the requirements of subsection (c) before the comma at the end. 
(2)RequirementsSection 54C of such Code (as amended by subsection (a) of this section) is amended by inserting after subsection (b) the following new subsection: 
 
(c)Rules relating to expendituresAn issue shall be treated as meeting the requirements of this subsection if, as of the date of issuance of such issue, the issuer reasonably expects— 
(1)95 percent or more of the available project proceeds to be spent for 1 or more purposes specified in subsection (a)(1) within the 3-year period beginning on such date of issuance, and 
(2)a binding commitment with a third party to spend at least 10 percent of such available project proceeds will be incurred within the 6-month period beginning on such date of issuance.. 
(d)Governmental bodies not eligibleSection 54C of such Code, as amended by the preceding provisions of this section, is amended— 
(1)in subsection (a) by striking governmental bodies, public power providers, or cooperative electric companies and inserting public power providers, tribal utilities, or cooperative electric companies, 
(2)in subsection (d)(1) by striking public power provider, a governmental body, or a cooperative electric company and inserting public power provider, a tribal utility, or a cooperative electric company, 
(3)in subsection (d) by striking paragraph (3) and redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively, and 
(4)in subsection (d)(6), by striking a governmental body,. 
(e)Tribal utilities eligible as qualified issuer 
(1)In generalParagraph (5) of section 54C(d) of such Code (as amended by subsection (d)(3)) is amended by inserting a tribal utility, after bond lender,. 
(2)Tribal utility definedSubsection (d) of section 54C of such Code (as so amended) is amended by adding at the end the following new paragraph: 
 
(6)Tribal utilityThe term tribal utility means any enterprise, agency, authority, or instrumentality of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)) with a service obligation or right under tribal law and which provides electric service to end-users.. 
(f)Reimbursement with proceeds of tax credit bondsSubparagraph (D) of section 54A(d)(2) of such Code is amended by striking for amounts paid and all that follows and inserting under rules governing obligations the interest on which is excluded from gross income by section 103.. 
(g)Conforming amendmentSection 54A(d)(1) of such Code is amended by adding at the end the following flush sentence: Subparagraphs (A) and (B) of paragraph (2) shall not apply to an issue of new clean renewable energy bonds.. 
(h)Effective date 
(1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply to obligations issued after the date of the enactment of this Act. 
(2)Allocations made before date of enactmentThe amendments made by this section, other than by subsections (a), (c), and (g), shall not apply to bonds issued pursuant to any allocation of new clean renewable energy bond limitation made on or before the date of the enactment of this Act.  
 
